
	
		II
		111th CONGRESS
		2d Session
		S. 3752
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Dorgan (for himself,
			 Mr. Johnson, Mr. Thune, Mr.
			 Tester, Mr. Udall of New
			 Mexico, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Energy Policy Act of 1992 to streamline
		  Indian energy development, to enhance programs to support Indian energy
		  development and efficiency, to make technical corrections, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Energy Parity Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					TITLE I—Energy planning
					Sec. 101. Indian energy integration demonstration
				projects.
					Sec. 102. Indian land predevelopment feasibility
				activities.
					Sec. 103. Indian energy planning.
					Sec. 104. Department of Energy Indian energy education planning
				and management assistance program.
					Sec. 105. Appraisals.
					Sec. 106. Technical assistance for Indian tribal
				governments.
					Sec. 107. Indian hydroelectric provisions.
					Sec. 108. Study on inclusion of Indian tribes in national and
				regional electrical infrastructure planning.
					Sec. 109. Treatment of certain activities and resources as
				sustainable management practices.
					Sec. 110. Indian land consolidation.
					TITLE II—Indian energy financing
					Sec. 201. Indian Energy Loan Guarantee Program.
					Sec. 202. Improving access to capital for Indian
				tribes.
					TITLE III—Indian energy development and energy
				efficiency
					Sec. 301. Leases on Indian land.
					Sec. 302. Oil and gas fees on Indian land.
					Sec. 303. Indian distributed energy and community transmission
				demonstration projects.
					Sec. 304. Indian energy efficiency.
					Sec. 305. Weatherization assistance for Indian
				tribes.
					Sec. 306. Tribal Biomass Demonstration Project Act of
				2010.
					Sec. 307. Tribal energy resource agreements.
					TITLE IV—Amendments to Indian energy policy laws
					Sec. 401. Amendments to Indian energy policy laws.
				
			2.Findings;
			 purpose
			(a)FindingsCongress finds that—
				(1)as of the date of enactment of this Act,
			 recently enacted Federal laws have begun to support Indian tribal energy
			 development by encouraging Indian tribes to play an active role in developing
			 tribal energy resources;
				(2)the laws
			 described in paragraph (1)—
					(A)are being
			 implemented slowly; and
					(B)require
			 modification to overcome a century of Federal policies that have created
			 uncertainty and inequality regarding tribal energy development; and
					(3)other Federal
			 laws in effect on the date of enactment of this Act—
					(A)create
			 disincentives for investment in Indian country; and
					(B)discourage Indian
			 tribes from initiating energy development efforts.
					(b)PurposeThe
			 purpose of this Act is to address problems relating to Indian energy
			 development and efficiency, including—
				(1)outdated laws and
			 cumbersome regulations relating to tribal energy development;
				(2)lack of tribal
			 access to the transmission grid; and
				(3)difficulty in
			 obtaining financing and investment for energy projects.
				3.DefinitionsExcept as otherwise provided in this Act, in
			 this Act:
			(1)DepartmentThe
			 term Department means the Department of the Interior.
			(2)Indian
			 landThe term Indian land has the meaning given the
			 term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			IEnergy
			 planning
			101.Indian energy
			 integration demonstration projects
				(a)DefinitionsIn
			 this section:
					(1)AgencyThe
			 term agency has the meaning given the term in section 551 of title
			 5, United States Code.
					(2)Agency
			 leaderThe term Agency leader means 1 or more of the
			 following:
						(A)The Secretary of
			 Agriculture.
						(B)The Secretary of
			 Commerce.
						(C)The Secretary of
			 Energy.
						(D)The Secretary of
			 Housing and Urban Development.
						(E)The Administrator
			 of the Environmental Protection Agency.
						(F)The Secretary of
			 the Interior.
						(G)The Secretary of
			 Labor.
						(H)The Secretary of
			 Transportation.
						(3)Tribal energy
			 development organizationThe term tribal energy development
			 organization has the meaning given the term in section 2601 of the
			 Energy Policy Act of 1992 (25 U.S.C. 3501).
					(b)Single
			 integrated program
					(1)In
			 generalAn Indian tribe or tribal energy development organization
			 may submit to the Secretary, and to applicable Agency leaders, a plan to fully
			 integrate into a single, coordinated, comprehensive program federally funded
			 energy-related activities and programs (including programs for employment
			 training, energy planning, financing, construction, and related physical
			 infrastructure and equipment).
					(2)No additional
			 requirementsThe Agency leaders shall not impose any additional
			 requirement or condition, additional budget, report, audit, or supplemental
			 audit, or require additional documentation from, an Indian tribe or tribal
			 energy development organization that has satisfied the plan criteria described
			 in subsection (c).
					(3)Procedure
						(A)In
			 generalOn receipt of a plan of an Indian tribe or a tribal
			 energy development organization described in paragraph (1) that is in a form
			 that the Secretary determines to be acceptable, the Secretary shall consult
			 with the applicable Agency leaders to determine whether the proposed use of
			 programs and services is in accordance with the eligibility rules and
			 guidelines on the use of agency funds.
						(B)IntegrationIf
			 the Secretary and the applicable Agency leaders make a favorable determination
			 pursuant to subparagraph (A), the Secretary shall authorize the Indian tribe or
			 tribal energy development organization—
							(i)to
			 integrate and coordinate the programs and services described in paragraph (4)
			 into a single, coordinated, and comprehensive program; and
							(ii)to
			 reduce administrative costs by consolidating administrative functions.
							(4)Description of
			 activitiesThe activities referred to in paragraph (1) are
			 federally funded energy-related activities and programs (including programs for
			 employment training, energy planning, financing, construction, and related
			 physical infrastructure and equipment), including—
						(A)any program under
			 which an Indian tribe or tribal energy development organization is eligible to
			 receive funds under a statutory or administrative formula;
						(B)activities
			 carried out using any funds an Indian tribe or members of the Indian tribe are
			 entitled to under Federal law; and
						(C)activities
			 carried out using any funds an Indian tribe or a tribal energy development
			 organization may secure as a result of a competitive process for the purpose of
			 planning, designing, constructing, operating, or managing a renewable or
			 nonrenewable energy project on Indian land.
						(5)Inventory of
			 affected programs
						(A)ReportsNot
			 later than 90 days after the date of enactment of this Act, the Agency leaders
			 shall—
							(i)conduct a survey
			 of the programs and services of the agency that are or may be included in the
			 plan of an Indian tribe or tribal energy development organization under this
			 subsection;
							(ii)provide a
			 description of the eligibility rules and guidelines on the manner in which the
			 funds under the jurisdiction of the agency may be used; and
							(iii)submit to the
			 Secretary a report identifying those programs, services, rules, and
			 guidelines.
							(B)PublicationNot
			 later than 60 days after the date of receipt of each report under subparagraph
			 (A), the Secretary shall publish in the Federal Register a comprehensive list
			 of the programs and services identified in the reports.
						(c)Plan
			 requirementsA plan submitted by an Indian tribe or tribal energy
			 development organization under subsection (b) shall—
					(1)identify the
			 activities to be integrated;
					(2)be consistent
			 with the purposes of this section regarding the integration of the activities
			 in a demonstration project;
					(3)describe—
						(A)the manner in
			 which services are to be integrated and delivered; and
						(B)the expected
			 results of the plan;
						(4)identify the
			 projected expenditures under the plan in a single budget;
					(5)identify each
			 agency of the Indian tribe to be involved in the administration of activities
			 or delivery of the services integrated under the plan;
					(6)address any
			 applicable requirements of the Agency leaders for receiving funding from the
			 federally funded energy-related activities and programs under the jurisdiction
			 of the Agency leaders, respectively;
					(7)identify any
			 statutory provisions, regulations, policies, or procedures that the Indian
			 tribe recommends to be waived to implement the plan, including any of the
			 requirements described in paragraph (6); and
					(8)be approved by
			 the governing body of the affected Indian tribe.
					(d)Approval
			 process
					(1)In
			 generalNot later than 90 days after the receipt of a plan of an
			 Indian tribe or tribal energy development organization, the Secretary and
			 applicable Agency leaders shall coordinate a single response to inform the
			 Indian tribe or tribal energy development organization in writing of the
			 determination to approve or disapprove the plan, including any request for a
			 waiver that is made as part of the plan.
					(2)Plan
			 disapprovalAny issue preventing approval of a plan under
			 paragraph (1) shall be resolved in accordance with subsection (e)(3).
					(e)Plan review;
			 waiver authority; dispute resolution
					(1)In
			 generalOn receipt of a plan of an Indian tribe or tribal energy
			 development organization, the Secretary shall consult regarding the plan
			 with—
						(A)the applicable
			 Agency leaders; and
						(B)the governing
			 body of the applicable Indian tribe.
						(2)Identification
			 of waivers
						(A)In
			 generalIn carrying out the consultation described in paragraph
			 (1), the Secretary, the applicable Agency leaders, and the governing body of
			 the applicable Indian tribe shall identify the statutory, regulatory, and
			 administrative requirements, policies, and procedures that must be waived to
			 enable the Indian tribe or tribal energy development organization to implement
			 the plan.
						(B)Waiver
			 authorityNotwithstanding any other provision of law, the
			 applicable Agency leaders may waive any applicable regulation, administrative
			 requirement, policy, or procedure identified under subparagraph (A) in
			 accordance with the purposes of this section.
						(C)Tribal request
			 to waiveIn consultation with the Secretary and the applicable
			 Agency leaders, an Indian tribe may request the applicable Agency leaders to
			 waive a regulation, administrative requirement, policy, or procedure identified
			 under subparagraph (A).
						(D)Declination of
			 waiver requestIf the applicable Agency leaders decline to grant
			 a waiver requested under subparagraph (C), the applicable Agency leaders shall
			 provide to the requesting Indian tribe and the Secretary written notice of the
			 declination, including a description of the reasons for the declination.
						(3)Dispute
			 resolution
						(A)In
			 generalThe Secretary, in consultation with the Agency leaders,
			 shall develop dispute resolution procedures to carry out this section.
						(B)ProceduresIf
			 the Secretary determines that a declination is inconsistent with the purposes
			 of this section, or prevents the Department from fulfilling the obligations
			 under subsection (f), the Secretary shall establish interagency dispute
			 resolution procedures involving—
							(i)the
			 participating Indian tribe or tribal energy development organization;
			 and
							(ii)the applicable
			 Agency leaders.
							(4)Final
			 decisionIn the event of a failure of the dispute resolution
			 procedures under paragraph (3), the Secretary shall inform the applicable
			 Indian tribe or tribal energy development organization of the final
			 determination not later than 180 days after the date of receipt of the
			 plan.
					(f)Responsibilities
			 of Department
					(1)Memorandum of
			 agreementNot later than 180 days after the date of enactment of
			 this Act, the Secretary and the Agency leaders shall enter into an
			 interdepartmental memorandum of agreement that shall require and
			 include—
						(A)an annual meeting
			 of participating Indian tribes, tribal energy development organizations, and
			 Agency leaders, to be co-chaired by a representative of the President and a
			 representative of the participating Indian tribes and tribal energy development
			 organizations;
						(B)an annual review
			 of the achievements made under this section and statutory, regulatory,
			 administrative, and policy obstacles that prevent participating Indian tribes
			 and tribal energy development organizations from fully carrying out the
			 purposes of this section;
						(C)a forum comprised
			 of participating Indian tribes, tribal energy development organizations, and
			 agencies to identify and resolve interagency or Federal-tribal conflicts that
			 occur in carrying out this section; and
						(D)the dispute
			 resolution procedures required by subsection (e)(3).
						(2)Department
			 responsibilitiesThe responsibilities of the Department
			 include—
						(A)in accordance
			 with paragraph (3), developing a model single report for each approved plan of
			 an Indian tribe or tribal energy development organization regarding the
			 activities carried out and expenditures made under the plan;
						(B)providing,
			 subject to the consent of an Indian tribe or tribal energy development
			 organization with an approved plan under this section, technical assistance
			 either directly or pursuant to a contract;
						(C)developing a
			 single monitoring and oversight system for the plans approved under this
			 section;
						(D)receiving and
			 distributing all funds covered by a plan approved under this section;
			 and
						(E)conducting any
			 required investigation relating to a waiver or an interagency dispute
			 resolution under this section.
						(3)Model single
			 reportThe model single report described in paragraph (2)(A)
			 shall—
						(A)be developed by
			 the Secretary, in accordance with the requirements of this section; and
						(B)together with
			 records maintained at the Indian tribal level regarding the plan of the Indian
			 tribe or tribal resource development organization, contain such information as
			 would allow a determination that the Indian tribe or tribal energy development
			 organization—
							(i)has
			 complied with the requirements incorporated in the applicable plan; and
							(ii)will provide
			 assurances to each applicable agency that the Indian tribe or tribal energy
			 development organization has complied with all directly applicable statutory
			 and regulatory requirements.
							(g)No reduction,
			 denial, or withholding of fundsNo Federal funds may be reduced,
			 denied, or withheld as a result of participation by an Indian tribe or tribal
			 energy development organization in the program under this section.
				(h)Interagency
			 fund transfers
					(1)In
			 generalIf a plan submitted by an Indian tribe or tribal energy
			 development organization under this section is approved, the Secretary and the
			 applicable Agency leaders shall take all necessary steps to effectuate
			 interagency transfers of funds to the Department for distribution to the Indian
			 tribe or tribal energy development organization.
					(2)Coordinated
			 agency actionAs part of an interagency transfer under paragraph
			 (1), the applicable Agency leader shall provide the Department a 1-time
			 transfer of all required funds by not later than October 1 of each applicable
			 fiscal year.
					(3)Agencies not
			 authorized to withhold fundsIf a plan is approved under this
			 section, none of the applicable Agency leaders may withhold funds for the
			 plan.
					(i)Administration;
			 recordkeeping; overage
					(1)Administration
			 of funds
						(A)In
			 generalThe funds for a plan under this section shall be
			 administered in a manner that allows for a determination that funds from a
			 specific program (or an amount equal to the amount attracted from each program)
			 shall be used for activities described in the plan.
						(B)Separate
			 records not requiredNothing in this section requires an Indian
			 tribe or tribal energy development organization—
							(i)to
			 maintain separate records relating to any service or activity conducted under
			 the applicable plan for the program under which the funds were authorized;
			 or
							(ii)to
			 allocate expenditures among those programs.
							(2)Administrative
			 expenses
						(A)ComminglingAdministrative
			 funds for activities under a plan under this section may be commingled.
						(B)EntitlementAn
			 Indian tribe or tribal energy development organization shall be entitled to the
			 full amount of administrative costs for the activities of a plan under this
			 section, in accordance with applicable regulations.
						(C)OveragesNo
			 overage of administrative costs for the activities of a plan under this section
			 shall be counted for Federal audit purposes, if the overage is used for the
			 purposes described in this section.
						(j)Single Audit
			 ActNothing in this section interferes with the ability of the
			 Secretary to fulfill the responsibilities for the safeguarding of Federal funds
			 pursuant to chapter 75 of title 31, United States Code (commonly known as the
			 Single Audit Act).
				(k)Training and
			 technical assistance
					(1)In
			 generalThe Department, with the participation and assistance of
			 the Agency leaders, shall conduct activities for technical assistance and
			 training relating to plans under this section, including—
						(A)orientation
			 sessions for Indian tribal leaders;
						(B)workshops on
			 planning, operations, and procedures for employees of Indian tribes;
						(C)training relating
			 to case management, client assessment, education and training options, employer
			 involvement, and related topics; and
						(D)the development
			 and dissemination of training and technical assistance materials in printed
			 form and over the Internet.
						(2)AdministrationTo
			 effectively administer the training and technical assistance activities under
			 this subsection, the Department shall collaborate with an Indian tribe that has
			 experience with federally funded energy-related activities and programs
			 (including programs for employment training, energy planning, financing,
			 construction, and related physical infrastructure and equipment).
					(3)Authorization
			 of appropriationsTo carry out this subsection, there is
			 authorized to be appropriated to the Department, $500,000 for each of fiscal
			 years 2011 through 2016, to remain available until expended.
					102.Indian land
			 predevelopment feasibility activities
				(a)Definition of
			 renewable energyIn this
			 section, the term renewable energy means electric energy generated
			 from—
					(1)solar
			 energy;
					(2)wind
			 energy;
					(3)marine and
			 hydrokinetic renewable energy;
					(4)geothermal
			 energy;
					(5)instream
			 hydrokinetic energy or micro-hydroelectric projects;
					(6)biomass;
			 or
					(7)landfill
			 gas.
					(b)Approval
			 requirementNotwithstanding
			 any other provision of law, including section 2103 of the Revised Statutes (25
			 U.S.C. 81), United States Code, no agreement for activities on Indian land
			 shall require the review or approval of the Secretary of the Interior if the
			 agreement—
					(1)involves an
			 activity for the purpose of conducting a scientific, geological, environmental,
			 energy, or other related and necessary study or assessment;
					(2)involves the
			 construction of a temporary facility that will be fully removed or reclaimed
			 after the activity described in paragraph (1) is completed;
					(3)does not, as
			 determined by the Indian tribe, threaten the natural, cultural, or historic
			 resources of the Indian tribe;
					(4)applies for a
			 period of less than 7 years; and
					(5)is executed to
			 study the feasibility of, or in preparation for, the development of a renewable
			 energy project on Indian land.
					103.Indian energy
			 planningSection 2602(a) of
			 the Energy Policy Act of 1992 (25 U.S.C. 3502(a)) is amended by adding at the
			 end the following:
				
					(4)Planning
						(A)In
				generalIn carrying out the program established by paragraph (1),
				the Secretary shall provide assistance to interested Indian tribes to develop
				energy plans, including—
							(i)plans for
				electrification;
							(ii)plans for oil
				and gas permitting, renewable energy permitting, energy efficiency, electricity
				generation, transmission planning, water planning, and other planning relating
				to energy issues;
							(iii)plans for the
				development of energy resources and to ensure the protection of natural,
				historic, and cultural resources; and
							(iv)any other plans
				that would assist an Indian tribe in the development or use of energy
				resources.
							(B)CooperationIn
				establishing the program under paragraph (1), the Secretary shall work in
				cooperation with the Office of Indian Energy Policy and Programs of the
				Department of
				Energy.
						.
			104.Department of
			 Energy Indian energy education planning and management assistance
			 programSection 2602(b) of the
			 Energy Policy Act of 1992 (25 U.S.C. 3502(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , intertribal
			 organization, after Indian tribe;
					(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
					(C)by inserting
			 after subparagraph (B) the following:
						
							(C)activities to
				increase institutional support of Indian tribes to manage energy development
				and energy efficiency programs;
							;
				and
					(2)in paragraph
			 (4)(A), by striking may and inserting
			 shall.
				105.Appraisals
				(a)In
			 generalTitle XXVI of the
			 Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the
			 end the following:
					
						2608.Appraisals
							(a)Options for
				conducting appraisalsWith respect to a transaction involving
				tribal land or the trust assets of an Indian tribe that requires the approval
				of the Secretary, any appraisal relating to fair market value required to be
				conducted under applicable law may be conducted by—
								(1)the
				Secretary;
								(2)the affected
				Indian tribe; or
								(3)a certified,
				third-party appraiser pursuant to a contract with the Indian tribe.
								(b)Secretarial
				review and approvalNot later than 30 days after the date on
				which the Secretary receives an appraisal conducted by or for an Indian tribe
				pursuant to paragraphs (2) or (3) of subsection (a), the Secretary
				shall—
								(1)review the
				appraisal; and
								(2)provide to the
				Indian tribe a written notice of approval or disapproval of the
				appraisal.
								(c)RegulationsThe
				Secretary shall develop regulations for implementing this section, including
				standards the Secretary shall use for approving or disapproving an
				appraisal.
							.
				(b)Conforming
			 amendmentThe table of contents of the Energy Policy Act of 1992
			 (42 U.S.C. 13201 note) is amended by adding at the end of the items relating to
			 title XXVI the following:
					
						
							Sec. 2608.
				Appraisals.
						
						.
				106.Technical
			 assistance for Indian tribal governmentsSection 2602(b) of the Energy Policy Act of
			 1992 (25 U.S.C. 3502(b)) is amended—
				(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)Technical and
				scientific resourcesIn addition to providing grants to Indian
				tribes under this subsection, the Secretary shall collaborate with the
				Directors of the National Laboratories in making the full array of technical
				and scientific resources of the Department of Energy available for tribal
				energy activities and
				projects.
						.
				107.Indian
			 hydroelectric provisionsSection 7(a) of the Federal Power Act (16
			 U.S.C. 800(a)) is amended—
				(1)by striking In issuing and
			 inserting (1) In
			 general.—In issuing; and
				(2)in paragraph (1) (as so designated)—
					(A)by striking States and
			 municipalities and inserting States, Indian tribes, and
			 municipalities; and
					(B)by adding at the end the following:
						
							(2)EffectNothing
				in this subsection shall affect—
								(A)any preliminary
				permit or original license issued before the date of enactment of the
				Indian Energy Parity Act of
				2010; or
								(B)an application
				for an original license, if the Commission has issued a notice accepting such
				application for filing pursuant to section 4.32(d) of title 18, Code of Federal
				Regulations (or successor regulation) before the date of enactment of the
				Indian Energy Parity Act of
				2010.
								(3)Definition of
				Indian tribeIn this section, the term Indian tribe
				has the meaning given the term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b).
							.
					108.Study on
			 inclusion of Indian tribes in national and regional electrical infrastructure
			 planning
				(a)Study
					(1)In
			 generalThe Secretary of Energy, in consultation with Indian
			 tribes, intertribal organizations, the Secretary of the Interior, the Federal
			 Energy Regulatory Commission, the Federal power marketing administrations,
			 regional transmission operators, national, regional, and local electric
			 transmission providers, electric utilities, electric cooperatives, electric
			 utility organizations, and other interested stakeholders, shall conduct a study
			 to assess—
						(A)the potential for
			 electric generation on Indian land and on the Outer Continental Shelf adjacent
			 to Indian land, from renewable energy resources; and
						(B)the electrical
			 transmission needs relating to carrying that energy to the market.
						(2)RequirementsThe
			 study under paragraph (1) shall—
						(A)identify
			 potential energy generation resources on Indian land and on the Outer
			 Continental Shelf adjacent to Indian land, from renewable energy
			 resources;
						(B)identify existing
			 electrical transmission infrastructure on, and available to provide service to,
			 Indian land;
						(C)identify relevant
			 potential electric transmission routes and paths that can carry electricity
			 generated on Indian land to loads;
						(D)assess the
			 capacity and availability of interconnection of existing electrical
			 transmission infrastructure;
						(E)identify options
			 to ensure tribal access to electricity, if the development of transmission
			 infrastructure to reach tribal areas is determined to be unfeasible;
						(F)identify
			 regulatory, structural, financial, or other obstacles that Indian tribes
			 encounter or would encounter in attempting to develop energy transmission
			 infrastructure or connect with existing electrical transmission infrastructure;
			 and
						(G)make
			 recommendations for legislation to help Indian tribes overcome the obstacles
			 identified under subparagraph (F).
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the results of the study under
			 subsection (a).
				109.Treatment of
			 certain activities and resources as sustainable management practices
				(a)National Indian
			 Forest Resources Management ActThe National Indian Forest
			 Resources Management Act (25 U.S.C. 3101 et seq.) is amended by adding at the
			 end the following:
					
						322.Treatment of
				certain activities and resources as sustainable management
				practicesUnless otherwise
				specifically exempted by Federal law, any activity conducted, or resource
				harvested or produced, pursuant to a forest management plan, including a tribal
				integrated resource management plan, approved by the Secretary under this Act
				shall be considered a sustainable management practice for the purposes of any
				applicable Federal standard, benefit, or requirement that requires a
				demonstration of
				sustainability.
						.
				(b)American Indian
			 Agricultural Resource Management ActSection 101 of the American
			 Indian Agricultural Resource Management Act (25 U.S.C. 3711) is amended by
			 adding at the end the following:
					
						(c)Treatment of
				certain activities and resources as sustainable management
				practicesUnless otherwise specifically exempted by Federal law,
				any activity conducted, or resource harvested or produced, pursuant to an
				agricultural resource management plan, including an integrated resource
				management plan, approved by the Secretary under this section shall be
				considered to be a sustainable management practice for the purposes of any
				applicable Federal standard, benefit, or requirement that requires a
				demonstration of
				sustainability.
						.
				110.Indian land
			 consolidation
				(a)DefinitionsSection
			 202(6) of the Indian Land Consolidation Act (25 U.S.C. 2201(6)) is
			 amended—
					(1)in subparagraph
			 (A), by striking 50 or more but less than 100 and inserting
			 not less than 20, but not more than 49,; and
					(2)in subparagraph
			 (B), by striking 100 and inserting 50.
					(b)Purchase of
			 trust or restricted or controlled lands at no less than fair market
			 valueSection 205(c) of the Indian Land Consolidation Act (25
			 U.S.C. 2204(c)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (2)(B) and inserting paragraph
			 (2)(C); and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)—
							(i)by
			 redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively,
			 and indenting the subclauses appropriately;
							(ii)in
			 the matter preceding subclause (I) (as so redesignated), by striking
			 Upon receipt of any payment or bond required under subparagraph (B),
			 the and inserting the following:
								
									(i)In
				generalSubject to clause (ii),
				the
									;
							(iii)in subclause
			 (I) (as so redesignated), by inserting on the date of submission of the
			 application before the semicolon;
							(iv)by
			 striking subclause (II) (as so redesignated) and inserting the
			 following:
								
									(II)any individual
				who—
										(aa)owns an
				undivided trust or restricted interest in the parcel of land on the date of
				submission of the application; and
										(bb)is
				a member, or is eligible to be a member, of an Indian
				tribe.
										;
				and
							(v)in
			 the matter following subclause (II) (as so redesignated), by striking
			 provided that no such application and inserting the
			 following:
								
									(ii)Date of
				receiptNo application submitted under clause
				(i)
									;
							(B)in subparagraph
			 (B)—
							(i)in
			 the first sentence, by striking The costs and inserting the
			 following:
								
									(i)In
				generalExcept as otherwise provided in this subparagraph, the
				Secretary may require that the
				costs
									;
							(ii)in
			 the second sentence, by striking Upon receiving and inserting
			 the following:
								
									(ii)Action on
				receipt of noticeOn receipt of
				a
									; and
							(iii)by striking the
			 third sentence and inserting the following:
								
									(iii)WaiverThe
				Secretary shall waive a payment or bond requirement under this subparagraph if
				the Secretary determines that—
										(I)the waiver will
				support the policies of this Act; or
										(II)partitioning the
				applicable parcel will result in avoidance of future costs and expenses of the
				United States in administering the parcel, in an amount that exceeds the
				estimated costs of serving and publishing
				notice.
										;
							(C)in subparagraph
			 (D)—
							(i)in
			 clause (i)—
								(I)by striking the
			 clause designation and heading and all that follows through (III) the
			 owners and inserting the following:
									
										(i)Consent
											(I)Parcels with
				valuable interestsA parcel of land may be partitioned under this
				subsection only if the applicant obtains the written consent of the
				owners
											;
								(II)by striking
			 $1,500. and inserting $5,000.;
								(III)in the second
			 sentence, by striking Any consent and inserting the
			 following:
									
										(III)RequirementsAny
				consent
										;
				and
								(IV)by inserting
			 before subclause (III) (as so redesignated) the following:
									
										(II)Tribal
				interests and owner occupants
											(aa)In
				generalExcept as provided in item (bb), the partition sale of a
				parcel of highly fractionated Indian land pursuant to this subsection shall not
				include, and the purchaser shall acquire the parcel subject to, any trust or
				restricted interest in the parcel owned by—
												(AA)the Indian tribe
				with jurisdiction over the parcel; or
												(BB)an individual
				who, for the 3-year period immediately preceding the date on which the
				Secretary receives the application for the sale, has continuously resided or
				operated a bona fide farm, ranch, or other business on the parcel.
												(bb)ExceptionItem
				(aa) shall not apply if the Indian tribe or individual described in subitem
				(AA) or (BB), respectively, of item (aa) consents to the sale of the relevant
				trust or restricted interest at the partition
				sale.
											;
				and
								(ii)in
			 clause (ii), by striking clause (i)(III) and inserting
			 clause (i)(I);
							(D)in subparagraph
			 (F)(i), in the matter preceding subclause (I), by striking
			 stating and inserting that provides to the owner
			 information regarding;
						(E)in subparagraph
			 (H)—
							(i)in
			 clause (iii), by striking paragraph (2)(D) and inserting
			 subparagraph (D)(i)(I);
							(ii)in
			 clause (v), by striking subclause (I) and inserting the following:
								
									(I)the determination
				that the parcel of land meets the requirements of section 202(6);
				and
									;
				and
							(iii)in clause
			 (vii), by striking $1,500 pursuant to paragraph (2)(D)(iii) and
			 inserting $5,000 pursuant to subparagraph (D)(i)(I);
							(F)in subparagraph
			 (I)—
							(i)in
			 clause (i), by striking paragraph (2)(D) and inserting
			 subparagraph (D)(i)(I); and
							(ii)in
			 clause (iii)(II), by striking item (aa) and inserting the following:
								
									(aa)greater than the
				total undivided interest held by any other co-owner;
				and
									;
				and
							(G)in subparagraph
			 (K)—
							(i)in
			 clause (i), by striking may either— and all that follows through
			 the end of subclause (I) and inserting the
			 following:
								
									may—(I)purchase the land
				being sold, for the appraised fair market value of the land, on behalf of the
				Indian tribe with jurisdiction over the land, subject to the lien and
				procedures described in section 214(b);
				or
									; and
							(ii)in
			 clause (ii)—
								(I)by striking “any
			 applicable consent” and inserting “the consent”; and
								(II)by striking
			 subparagraph (D) and inserting subparagraph
			 (D)(i)(I).
								(c)Application of
			 revenue from acquired interests to land consolidation
			 programSection 214(b) of the Indian Land Consolidation Act (25
			 U.S.C. 2213(b)) is amended by adding at the end the following:
					
						(6)Tribal
				authority to apply revenues against other liens
							(A)In
				generalOn receipt of a written request of the governing body of
				an Indian tribe with 1 or more beneficial interests in land received pursuant
				to section 213(a)(3), the Secretary shall credit any revenues derived from
				those beneficial interests against any lien under paragraph (1) on revenues
				from 1 or more other beneficial interests of that Indian tribe (regardless of
				whether such a beneficial interest is in the same tract of land), as specified
				in the request.
							(B)Amendment or
				revocation of requestThe governing body of an Indian tribe may
				amend or revoke, in writing, a request submitted under subparagraph (A) if, as
				determined by the Secretary, the amendment or revocation does not affect the
				application of revenues made by the Secretary pursuant to that subparagraph
				before the date on which the amendment or revocation is received by the
				Secretary.
							.
				(d)Owner-Managed
			 interestsSection 221 of the Indian Land Consolidation Act (25
			 U.S.C. 2220) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking agricultural purposes for a term not to exceed 10
			 years. and inserting any purpose authorized by the first section
			 of the Act of August 9, 1959 (25 U.S.C. 415), or any applicable law of the
			 Indian tribe with jurisdiction over the land, for a term of not more than 25
			 years, which may be renewed for an additional period of not more than 25
			 years.; and
						(B)by adding at the
			 end the following:
							
								(3)Prohibited
				usesNotwithstanding paragraph (1), any lease entered into under
				that paragraph shall include a provision expressly prohibiting the use of the
				leased parcel for storing or processing hazardous wastes or materials of any
				kind.
								(4)Inclusion of
				necessary and reasonable access in leases
									(A)In
				generalNotwithstanding any other provision of law, any lease
				authorized by this section may include provisions for 1 or more access routes
				to serve, or assist in carrying out, the purposes of the lease provided that
				the term or renewal term of any access provisions does not exceed,
				respectively, the term or renewal term of the lease.
									(B)CompensationIf
				provisions regarding necessary and reasonable access are included in a lease
				under subparagraph (A), compensation for the provisions regarding access shall
				be included in the lease.
									(C)NonapplicabilityAny
				access provision in a lease described in subparagraph (A) shall not—
										(i)be considered a
				right-of-way; or
										(ii)invoke any
				Federal law, regulation, or standard relating to rights-of-way, including
				provisions in the Act of February 5, 1948 (25 U.S.C. 323 et
				seq.).
										;
						(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 in the first sentence—
							(i)by
			 striking shall approve and inserting may
			 disapprove; and
							(ii)by
			 striking unless and inserting only if; and
							(B)in paragraph
			 (2)—
							(i)by
			 striking Notwithstanding and inserting the following:
								
									(A)In
				generalNotwithstanding
									;
				and
							(ii)by
			 adding at the end the following:
								
									(B)Effective
				dateThe owner-managed status of a trust or restricted interest
				in a parcel of land under subparagraph (A) shall take effect on the date on
				which all applications are approved by the Secretary under that
				subparagraph.
									;
				
							(3)in subsection
			 (i)(1)—
						(A)by striking
			 subparagraph (A) and inserting the following:
							
								(A)subject to
				subparagraph (B)—
									(i)an owner of a
				trust or restricted interest in a parcel of land;
				or
									; 
						(B)in subparagraph
			 (B), by striking (B) the parent and inserting the
			 following:
							
								(ii)the
				parent
								; and
				
						(C)by adding at the
			 end the following:
							
								(B)The term
				qualified applicant does not include an individual under the age
				of 18 or an incompetent person.
								;
				and
						(4)in subsection
			 (j), by striking (including leases with terms of a duration in excess of
			 10 years) and inserting (including leases with terms or renewal
			 terms the duration of which exceed 25 years).
					IIIndian energy
			 financing
			201.Indian Energy
			 Loan Guarantee ProgramSection
			 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 paragraph designation and all that follows through may provide
			 and inserting the following:
						
							(1)RequirementSubject
				to paragraph (4), not later than 1 year after the date of enactment of the
				Indian Energy Parity Act of
				2010, the Secretary of Energy shall
				provide
							;
				and
					(B)by striking
			 any loan made to an Indian tribe for energy development and
			 inserting such loans made to Indian tribes or tribal energy development
			 organizations for energy development, energy transmission projects, or the
			 integration of energy resources as the Secretary determines to be
			 appropriate;
					(2)in paragraph (3),
			 by striking the paragraph designation and all that follows through made
			 by— and inserting the following:
					
						(3)Eligible
				providers of loansA loan for which a loan guarantee is provided
				under this subsection shall be made
				by—
						;
				(3)in paragraph
			 (4)—
					(A)by striking
			 (4) The aggregate and inserting the following:
						
							(4)Limitations
								(A)Aggregate
				outstanding amountThe
				aggregate
								;
				and
					(B)by adding at the
			 end the following:
						
							(B)Specific
				appropriation or contributionNo loan guarantee may be provided
				under this subsection unless—
								(i)an appropriation
				for the cost of the guarantee has been made; or
								(ii)the Secretary of
				Energy has—
									(I)received from the
				borrower a payment in full for the cost of the obligation; and
									(II)deposited the
				payment into the
				Treasury.
									;
					(4)in paragraph (5),
			 by striking the paragraph designation and all that follows through may
			 issue and inserting the following:
					
						(5)RegulationsThe
				Secretary of Energy shall promulgate
						;
				and
				(5)in paragraph (7),
			 by striking 1 year after the date of enactment of this section
			 and inserting 2 years after the date of enactment of the
			 Indian Energy Parity Act of
			 2010.
				202.Improving
			 access to capital for Indian tribesSection 201 of the Indian Financing Act of
			 1974 (25 U.S.C. 1481) is amended by adding at the end the following:
				
					(c)Improving
				access to capital for indian tribesThe Secretary shall consider
				more favorable equity terms or allow an increase in loan guarantees from 90
				percent up to 95 percent of the unpaid principal and interest due on any loan
				made under this section for energy development or manufacturing carried out on
				Indian land or within a tribal service area recognized by the Bureau of Indian
				Affairs.
					.
			IIIIndian energy
			 development and energy efficiency
			301.Leases on
			 Indian land
				(a)Act of March 3,
			 1909The twelfth undesignated paragraph under the heading
			 Commissioner of title I of the Act of
			 March 3, 1909 (25 U.S.C. 396), is amended—
					(1)by striking
			 That all lands and inserting the following:
						
							(a)LeasesAll
				land
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Access
								(1)In
				generalTo carry out this section, reasonable and necessary
				access over allotted land may be granted in accordance with paragraph
				(2).
								(2)Inclusion of
				necessary and reasonable access in leases
									(A)In
				generalNotwithstanding any other provision of law, a lease
				described in subsection (a) may include provisions regarding access to the land
				or minerals that are reasonable and necessary for mining purposes on the leased
				land.
									(B)CompensationIf
				provisions regarding necessary and reasonable access are included in a lease
				under subparagraph (A), compensation for the provisions shall be included in
				the lease.
									(C)NonapplicabilityAny
				access provision in a lease described in subsection (a) shall not—
										(i)be considered a
				right-of-way; or
										(ii)invoke any
				Federal law, regulation, or standard relating to rights-of-way, including
				provisions in the Act of February 5, 1948 (25 U.S.C. 323 et
				seq.).
										.
					(b)Indian Mineral
			 Leasing Act of 1938The first section of the Act of May 11, 1938
			 (25 U.S.C. 396a) (commonly known as the Indian Mineral Leasing Act of
			 1938), is amended—
					(1)by striking
			 That hereafter unallotted lands within and inserting the
			 following:
						
							(a)LeasesEffective
				beginning on May 11, 1938, the unallotted land
				within
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Access
								(1)In
				generalTo carry out this Act, reasonable and necessary access
				over the land described in subsection (a) may be granted in accordance with
				paragraph (2).
								(2)Inclusion of
				necessary and reasonable access in leases
									(A)In
				generalNotwithstanding any other provision of law, a lease
				described in subsection (a) may include provisions regarding access to the land
				or minerals that are necessary and reasonable for mining purposes on the leased
				land.
									(B)CompensationIf
				provisions regarding necessary and reasonable access are included in a lease
				under subparagraph (A), compensation for the provisions regarding access shall
				be included in the lease.
									(C)NonapplicabilityAny
				access provision in a lease described in subsection (a) shall not—
										(i)be considered a
				right-of-way; or
										(ii)invoke any
				Federal law, regulation, or standard relating to rights-of-way, including
				provisions in the Act of February 5, 1948 (25 U.S.C. 323 et
				seq.).
										.
					(c)Long-Term
			 Leasing ActSubsection (a) of the first section of the Act of
			 August 9, 1955 (25 U.S.C. 415(a)) (commonly known as the Long-Term
			 Leasing Act), is amended—
					(1)by striking the
			 subsection designation and all that follows through Any
			 restricted and inserting the following:
						
							(a)Authorized
				purposes; term; approval by Secretary
								(1)Authorized
				purposesAny
				restricted
								;
					(2)by striking the
			 second sentence and inserting the following:
						
							(2)Term
								(A)In
				generalExcept as provided in subparagraph (B), the term of a
				lease granted under paragraph (1) shall be—
									(i)for a lease of
				tribally owned restricted Indian land, not more than 99 years; and
									(ii)for a lease of
				individually owned restricted Indian land, not more than 25 years.
									(B)Exceptions
									(i)In
				generalThe term of a lease of tribally owned or individually
				owned restricted Indian land under paragraph (1) for grazing purposes shall not
				exceed 10 years.
									(ii)Land held in
				trust for the Morongo Band of Mission IndiansThe term of a lease
				of land held in trust for the Morongo Band of Mission Indians shall not exceed
				50 years.
									(iii)RenewalsA
				lease of individually owned restricted land may be renewed for a term not to
				exceed 25 years, with the consent of both parties to the
				lease.
									;
					(3)in the third
			 sentence, by striking Leases for public and all that follows
			 through twenty-five years, and all and inserting the
			 following:
						
							(3)Approval by
				Secretary
								(A)In
				generalAll
								;
				and
					(4)in the fourth
			 sentence, by striking Prior to approval of and inserting the
			 following:
						
							(B)Requirements
				for approvalBefore
				approving
							.
					(d)Approval of, and
			 regulations related to, tribal leasesThe first section of the Act titled
			 An Act to authorize the leasing of restricted Indian lands for public,
			 religious, educational, recreational, residential, business, and other purposes
			 requiring the grant of long-term leases, approved August 9, 1955 (25
			 U.S.C. 415), is amended as follows:
					(1)In subsection
			 (d)—
						(A)in paragraph (4),
			 by striking the Navajo Nation and inserting an applicable
			 Indian tribe;
						(B)in paragraph (6),
			 by striking the Navajo Nation and inserting an Indian
			 tribe;
						(C)in paragraph (7),
			 by striking and after the semicolon at the end;
						(D)in paragraph
			 (8)—
							(i)by
			 striking the Navajo Nation;
							(ii)by
			 striking with Navajo Nation law and inserting with
			 applicable tribal law; and
							(iii)by striking the
			 period at the end and inserting a semicolon; and
							(E)by adding at the
			 end the following:
							
								(9)the term
				Indian tribe has the meaning given such term in section 102 of the
				Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a); and
								(10)the term
				individually owned allotted land means a parcel of land
				that—
									(A)(i)is located within the
				jurisdiction of an Indian tribe; or
										(ii)is held in trust or restricted
				status by the United States for the benefit of an Indian tribe or a member of
				an Indian tribe; and
										(B)is allotted to a
				member of an Indian
				tribe.
									.
						(2)By adding at the
			 end the following:
						
							(h)Tribal approval
				of leases
								(1)In
				generalAt the discretion of any Indian tribe, any lease by the
				Indian tribe for the purposes authorized under subsection (a) (including any
				amendments to subsection (a)), except a lease for the exploration, development,
				or extraction of any mineral resources, shall not require the approval of the
				Secretary, if the lease is executed under the tribal regulations approved by
				the Secretary under this subsection and the term of the lease does not
				exceed—
									(A)in the case of a
				business or agricultural lease, 25 years, except that any such lease may
				include an option to renew for up to 2 additional terms, each of which may not
				exceed 25 years; and
									(B)in the case of a
				lease for public, religious, educational, recreational, or residential
				purposes, 75 years, if such a term is provided for by the regulations issued by
				the Indian tribe.
									(2)Allotted
				landParagraph (1) shall not apply to any lease of individually
				owned Indian allotted land.
								(3)Authority of
				Secretary over tribal regulations
									(A)In
				generalThe Secretary shall have the authority to approve or
				disapprove any tribal regulations issued in accordance with paragraph
				(1).
									(B)Considerations
				for approvalThe Secretary shall approve any tribal regulation
				issued in accordance with paragraph (1), if the tribal regulations—
										(i)are consistent
				with any regulations issued by the Secretary under subsection (a) (including
				any amendments to the subsection or regulations); and
										(ii)provide for an
				environmental review process that includes—
											(I)the
				identification and evaluation of any significant effects of the proposed action
				on the environment; and
											(II)a process for
				ensuring that—
												(aa)the public is
				informed of, and has a reasonable opportunity to comment on, any significant
				environmental impacts of the proposed action identified by the Indian tribe;
				and
												(bb)the Indian tribe
				provides responses to relevant and substantive public comments on any such
				impacts before the Indian tribe approves the lease.
												(4)Review
				process
									(A)In
				generalNot later than 120 days after the date on which the
				tribal regulations described in paragraph (1) are submitted to the Secretary,
				the Secretary shall review and approve or disapprove the regulations.
									(B)Written
				documentationIf the Secretary disapproves the tribal regulations
				described in paragraph (1), the Secretary shall include written documentation
				with the disapproval notification that describes the basis for the
				disapproval.
									(C)ExtensionThe
				deadline described in subparagraph (A) may be extended by the Secretary, after
				consultation with the Indian tribe.
									(5)Federal
				environmental reviewNotwithstanding paragraphs (3) and (4), if
				an Indian tribe carries out a project or activity funded by a Federal agency,
				the Indian tribe shall have the authority to rely on the environmental review
				process of the applicable Federal agency rather than any tribal environmental
				review process under this subsection.
								(6)DocumentationIf
				an Indian tribe executes a lease pursuant to tribal regulations under paragraph
				(1), the Indian tribe shall provide the Secretary with—
									(A)a copy of the
				lease, including any amendments or renewals to the lease; and
									(B)in the case of
				tribal regulations or a lease that allows for lease payments to be made
				directly to the Indian tribe, documentation of the lease payments that are
				sufficient to enable the Secretary to discharge the trust responsibility of the
				United States under paragraph (7).
									(7)Trust
				responsibility
									(A)In
				generalThe United States shall not be liable for losses
				sustained by any party to a lease executed pursuant to tribal regulations under
				paragraph (1).
									(B)Authority of
				SecretaryPursuant to the authority of the Secretary to fulfill
				the trust obligation of the United States to the applicable Indian tribe under
				Federal law (including regulations), the Secretary may, upon reasonable notice
				from the applicable Indian tribe and at the discretion of the Secretary,
				enforce the provisions of, or cancel, any lease executed by the Indian tribe
				under paragraph (1).
									(8)Compliance
									(A)In
				generalAn interested party, after exhausting of any applicable
				tribal remedies, may submit a petition to the Secretary, at such time and in
				such form as the Secretary determines to be appropriate, to review the
				compliance of the applicable Indian tribe with any tribal regulations approved
				by the Secretary under this subsection.
									(B)ViolationsIf,
				after carrying out a review under subparagraph (A), the Secretary determines
				that the tribal regulations were violated, the Secretary may take any action
				the Secretary determines to be necessary to remedy the violation, including
				rescinding the approval of the tribal regulations and reassuming responsibility
				for the approval of leases of tribal trust lands.
									(C)DocumentationIf
				the Secretary determines that a violation of the tribal regulations has
				occurred and a remedy is necessary, the Secretary shall—
										(i)make a written
				determination with respect to the regulations that have been violated;
										(ii)provide the
				applicable Indian tribe with a written notice of the alleged violation together
				with such written determination; and
										(iii)prior to the
				exercise of any remedy, the rescission of the approval of the regulation
				involved, or the reassumption of lease approval responsibilities, provide the
				applicable Indian tribe with—
											(I)a hearing that is
				on the record; and
											(II)a reasonable
				opportunity to cure the alleged violation.
											(9)Savings
				clauseNothing in this subsection shall affect subsection (e) or
				any tribal regulations issued under that
				subsection.
								.
					(e)Land title
			 reportsNot later than 180 days after funds are made available
			 for this section, the Bureau of Indian Affairs shall prepare and submit to the
			 Committees on Financial Services and Natural Resources in the House of
			 Representatives and the Committees on Banking, Housing, and Urban Affairs and
			 Indian Affairs in the Senate a report regarding the history and experience of
			 Indian tribes that have chosen to assume responsibility for operating the
			 Indian Land Title and Records Office (hereafter referred to as the “LTRO”)
			 functions from the Bureau of Indian Affairs. In conducting the review, the
			 Bureau of Indian Affairs shall consult with the Department of Housing and Urban
			 Development Office of Native American Programs and those Indian tribes that are
			 managing LTRO functions (hereafter referred to as the “managing Indian
			 tribes”). The review shall include an analysis of the following factors:
					(1)Whether and how tribal management of the
			 LTRO functions has expedited the processing and issuance of Indian land title
			 certifications as compared to when the Bureau of Indian Affairs managed these
			 programs.
					(2)Whether and how
			 tribal management of the LTRO functions has increased home ownership among the
			 managing Indian tribe’s population.
					(3)What internal
			 preparations and processes were required of the managing Indian tribes prior to
			 assuming management of the LTRO functions.
					(4)Whether tribal management of the LTRO
			 functions resulting in a transfer of financial resources and manpower from the
			 Bureau of Indian Affairs to the managing Indian tribes and, if so, what
			 transfers were undertaken.
					(5)Whether, in
			 appropriate circumstances and with the approval of geographically proximate
			 Indian tribes, the LTRO functions may be performed by a single Indian tribe or
			 a tribal consortium in a cost effective manner.
					(f)Indian
			 Reorganization ActSection 17 of the Act of June 18, 1934 (25
			 U.S.C. 477) (commonly known as the Indian Reorganization Act) is
			 amended in the second sentence by striking twenty-five and
			 inserting 99.
				302.Oil and gas
			 fees on Indian land
				(a)In
			 generalThe second
			 undesignated paragraph of the matter under the heading Management of lands and
			 resources (including rescission of funds) under the
			 heading Bureau of land management of
			 title I of division A of the Department of the Interior, Environment, and
			 Related Agencies Appropriations Act, 2010 (Public Law 111–88), is amended by
			 striking , and in addition and inserting , subject to the
			 condition that no such fee may be collected by the Bureau for any application
			 for a permit to drill on Indian land (as defined in section 2601 of the Energy
			 Policy Act of 1992 (25 U.S.C. 3501)); and in addition.
				(b)RestrictionNotwithstanding
			 any other provision of law, the Secretary shall not collect a fee for an
			 application for a permit to drill on Indian land.
				(c)Oil and gas
			 inspection feesNotwithstanding any other provision of law, the
			 Secretary shall not collect any fee to conduct any oil or gas inspection
			 activity on Indian land.
				(d)Nonproducing
			 acreage feesNotwithstanding any other provision of law, the
			 Secretary shall not collect any fee on any oil or gas lease for nonproducing
			 acreage on Indian land.
				303.Indian
			 distributed energy and community transmission demonstration projects
				(a)Definition of
			 Indian areaIn this section, the term Indian area
			 has the meaning given the term in section 4 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
				(b)Energy
			 demonstration projectsThe Secretary of Energy shall conduct not
			 less than 10 distributed energy demonstration projects to increase the energy
			 resources available to Indian tribes for use in homes and community or
			 government buildings.
				(c)PriorityIn
			 carrying out this section, the Secretary of Energy shall give priority to
			 projects in Indian areas that—
					(1)reduce or
			 stabilize energy costs;
					(2)benefit
			 populations living in poverty;
					(3)provide a new
			 generation facility or distribution or replacement system;
					(4)have populations
			 whose energy needs could be completely or substantially served by projects
			 under this section; or
					(5)transmit
			 electricity or heat to homes and buildings that previously were not served or
			 were underserved.
					(d)Eligible
			 projectsA project under this section may include a project
			 for—
					(1)distributed
			 generation, local or community distribution, or both;
					(2)biomass combined
			 heat and power systems;
					(3)municipal solid
			 waste generation;
					(4)instream
			 hydrokinetic energy;
					(5)micro-hydroelectric
			 projects;
					(6)wind-diesel
			 hybrid high-penetration systems;
					(7)energy storage
			 and smart grid technology improvements;
					(8)underground coal
			 gasification systems;
					(9)solar thermal,
			 distributed solar, geothermal, or wind generation; or
					(10)any other
			 project that meets the goals of this section.
					(e)Incorporation
			 into existing infrastructureAs necessary, the Director shall
			 encourage local utilities and local governments to incorporate demonstration
			 projects into existing transmission and distribution infrastructure.
				(f)Exemptions
					(1)In
			 generalA project carried out under this section shall be exempt
			 from all cost-sharing requirements of section 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352).
					(2)ApplicationsAn
			 application submitted to carry out a project under this section shall not be
			 subject—
						(A)to any maximum
			 generation requirements; or
						(B)to any
			 requirements for maximizing benefits in relation to the population
			 served.
						(g)ReportsNot
			 later than 2 years after the date on which funds are made available for a
			 project under this section, and annually thereafter, the Secretary shall submit
			 to Congress a report describing—
					(1)the activities
			 carried out under the project, including an evaluation of the activity;
			 and
					(2)the number of
			 applications received and funded under this section.
					(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000, to remain available until expended.
				304.Indian energy
			 efficiencyPart D of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended
			 by adding at the end the following:
				
					367.Indian energy
				efficiency program
						(a)Definition of
				Indian tribeIn this section, the term Indian tribe
				has the meaning given the term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
						(b)PurposeThe
				purpose of the grants provided under subsection (d) shall be to assist Indian
				tribes in implementing strategies—
							(1)to reduce fossil
				fuel emissions created as a result of activities within the jurisdictions of
				eligible entities in a manner that—
								(A)is
				environmentally sustainable; and
								(B)to the maximum
				extent practicable, maximizes benefits for Indian tribes and tribal
				members;
								(2)to increase the
				energy efficiency of Indian tribes and tribal members; and
							(3)to improve energy
				efficiency in—
								(A)the
				transportation sector;
								(B)the building
				sector; and
								(C)other appropriate
				sectors.
								(c)Tribal
				allocationOf the amount of funds authorized to be appropriated
				for each fiscal year under section 365(f) to carry out this part, the Secretary
				shall allocate not less than 5 percent of the funds for each fiscal year to be
				distributed to Indian tribes in accordance with subsection (d).
						(d)GrantsOf
				the amounts available for distribution under subsection (c), the Secretary
				shall establish a competitive process for providing grants under this section
				that gives priority to projects that—
							(1)increase energy
				efficiency and energy conservation rather than new energy generation
				projects;
							(2)integrate
				cost-effective renewable energy with energy efficiency;
							(3)move beyond the
				planning stage and are ready for implementation;
							(4)clearly
				articulate and demonstrate the ability to achieve measurable goals;
							(5)have the
				potential to make an impact in the government buildings, infrastructure,
				communities, and land of an Indian tribe; and
							(6)maximize the
				creation or retention of jobs on Indian land.
							(e)Use of
				fundsAn Indian tribe may use a grant received under this section
				to carry out activities to achieve the purposes described in subsection (b),
				including—
							(1)the development
				and implementation of energy efficiency and conservation strategies;
							(2)the retention of
				technical consultant services to assist the Indian tribe in the development of
				an energy efficiency and conservation strategy, including—
								(A)the formulation
				of energy efficiency, energy conservation, and energy usage goals;
								(B)the
				identification of strategies to achieve the goals—
									(i)through efforts
				to increase energy efficiency and reduce energy consumption; and
									(ii)by encouraging
				behavioral changes among the population served by the Indian tribe;
									(C)the development
				of methods to measure progress in achieving the goals;
								(D)the development
				and publication of annual reports to the population served by the eligible
				entity describing—
									(i)the strategies
				and goals; and
									(ii)the progress
				made in achieving the strategies and goals during the preceding calendar year;
				and
									(E)other services to
				assist in the implementation of the energy efficiency and conservation
				strategy;
								(3)the
				implementation of residential and commercial building energy audits;
							(4)the establishment
				of financial incentive programs for energy efficiency improvements;
							(5)the provision of
				grants for the purpose of performing energy efficiency retrofits;
							(6)the development
				and implementation of energy efficiency and conservation programs for buildings
				and facilities within the jurisdiction of the Indian tribe, including—
								(A)the design and
				operation of the programs;
								(B)the
				identification of the most effective methods of achieving maximum participation
				and efficiency rates;
								(C)the education of
				the members of an Indian tribe;
								(D)the measurement
				and verification protocols of the programs; and
								(E)the
				identification of energy efficient technologies;
								(7)the development
				and implementation of programs to conserve energy used in transportation,
				including—
								(A)the use
				of—
									(i)flextime by
				employers; or
									(ii)satellite work
				centers;
									(B)the development
				and promotion of zoning guidelines or requirements that promote
				energy-efficient development;
								(C)the development
				of infrastructure, including bike lanes, pathways, and pedestrian
				walkways;
								(D)the
				synchronization of traffic signals; and
								(E)other measures
				that increase energy efficiency and decrease energy consumption;
								(8)the development
				and implementation of building codes and inspection services to promote
				building energy efficiency;
							(9)the application
				and implementation of energy distribution technologies that significantly
				increase energy efficiency, including—
								(A)distributed
				resources; and
								(B)district heating
				and cooling systems;
								(10)the
				implementation of activities to increase participation and efficiency rates for
				material conservation programs, including source reduction, recycling, and
				recycled content procurement programs that lead to increases in energy
				efficiency;
							(11)the purchase and
				implementation of technologies to reduce, capture, and, to the maximum extent
				practicable, use methane and other greenhouse gases generated by landfills or
				similar sources;
							(12)the replacement
				of traffic signals and street lighting with energy-efficient lighting
				technologies, including—
								(A)light-emitting
				diodes; and
								(B)any other
				technology of equal or greater energy efficiency;
								(13)the development,
				implementation, and installation on or in any government building of the Indian
				tribe of onsite renewable energy technology that generates electricity from
				renewable resources, including—
								(A)solar
				energy;
								(B)wind
				energy;
								(C)fuel cells;
				and
								(D)biomass;
				and
								(14)any other
				appropriate activity, as determined by the Secretary, in consultation
				with—
								(A)the Secretary of
				the Interior;
								(B)the Administrator
				of the Environmental Protection Agency;
								(C)the Secretary of
				Transportation;
								(D)the Secretary of
				Housing and Urban Development; and
								(E)Indian
				tribes.
								(f)Grant
				applications
							(1)In
				general
								(A)ApplicationTo
				apply for a grant under this section, an Indian tribe shall submit to the
				Secretary a proposed energy efficiency and conservation strategy in accordance
				with this paragraph.
								(B)ContentsA
				proposed strategy described in subparagraph (A) shall include a description
				of—
									(i)the goals of the
				Indian tribe for increased energy efficiency and conservation in the
				jurisdiction of the Indian tribe; and
									(ii)the manner in
				which—
										(I)the proposed
				strategy complies with the restrictions described in subsection (e); and
										(II)a grant will
				allow the Indian tribe fulfill the goals of the proposed strategy.
										(2)Approval
								(A)In
				generalThe Secretary shall approve or disapprove a proposed
				strategy under paragraph (1) by not later than 120 days after the date of
				submission of the proposed strategy.
								(B)DisapprovalIf
				the Secretary disapproves a proposed strategy under paragraph (1)—
									(i)the Secretary
				shall provide to the Indian tribe the reasons for the disapproval; and
									(ii)the Indian tribe
				may revise and resubmit the proposed strategy as many times as necessary, until
				the Secretary approves a proposed strategy.
									(C)RequirementThe
				Secretary shall not provide to an Indian tribe a grant under this section until
				a proposed strategy is approved by the Secretary.
								(3)Limitations on
				use of fundsOf the amounts provided to an Indian tribe under
				this section, an Indian tribe may use for administrative expenses, excluding
				the cost of the reporting requirements of this section, an amount equal to the
				greater of—
								(A)10 percent of the
				administrative expenses; or
								(B)$75,000.
								(4)Annual
				reportNot later than 2 years after the date on which funds are
				initially provided to an Indian tribe under this section, and annually
				thereafter, the Indian tribe shall submit to the Secretary a report
				describing—
								(A)the status of
				development and implementation of the energy efficiency and conservation
				strategy; and
								(B)to the maximum
				extent practicable, an assessment of energy efficiency gains within the
				jurisdiction of the Indian
				tribe.
								.
			305.Weatherization
			 assistance for Indian tribesSection 413 of the Energy Conservation and
			 Production Act (42 U.S.C. 6863) is amended by striking subsection (d) and
			 inserting the following:
				
					(d)Direct grants
				to Indian tribes for weatherization of Indian homes
						(1)DefinitionsIn
				this subsection:
							(A)Indian
				areaThe term Indian area has the meaning given the
				term in section 4 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4103).
							(B)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
							(2)In
				generalOf the amounts made available for each fiscal year to
				carry out the Weatherization Assistance Program for Low-Income Persons
				established under part A of title IV, the Secretary shall allocate for Indian
				tribes not less than 10 percent.
						(3)Regulations
							(A)Proposed
				regulationsNot later than 90 days after the date of enactment of
				the Indian Energy Parity Act of
				2010, the Secretary, after consulting with the Secretary of the
				Interior, the Secretary of Housing and Urban Development, the Secretary of
				Health and Human Services, the Secretary of Labor, Indian tribes, and
				intertribal organizations, shall publish in the Federal Register proposed
				regulations to carry out this subsection.
							(B)Final
				regulations
								(i)In
				generalNot later than 120 days from the date of enactment of the
				Indian Energy Parity Act of
				2010, the Secretary shall promulgate final regulations to carry
				out this subsection, taking into consideration the comments submitted in
				response to the publication of the proposed regulations described in
				subparagraph (A).
								(ii)CriteriaFinal
				regulations promulgated by the Secretary to carry out this subsection
				shall—
									(I)provide a formula
				or process for ensuring that weatherization funding is available for any Indian
				tribe that submits a qualifying weatherization funding application under
				paragraph (4)(C);
									(II)promote
				efficiency in carrying out this subsection by the Secretary and Indian tribes;
				and
									(III)consider—
										(aa)the limited
				resources of Indian tribes to carry out this subsection;
										(bb)the unique
				characteristics of housing in Indian areas; and
										(cc)the remoteness
				of Indian areas.
										(4)Allocation of
				funding
							(A)In
				generalThe Secretary shall provide financial assistance to an
				Indian tribe from the amounts provided under paragraph (2), if the Indian tribe
				submits to the Secretary a weatherization funding application.
							(B)ContentsA
				weatherization funding application described in subparagraph (A) shall—
								(i)describe—
									(I)the estimated
				number and characteristics of the persons and dwelling units to be provided
				weatherization assistance; and
									(II)the criteria and
				methods to be used by the Indian tribe in providing the weatherization
				assistance; and
									(ii)contain any
				other information (including information needed for evaluation purposes) and
				assurances that are required under regulations promulgated by the Secretary to
				carry out this section.
								(C)Qualifying
				weatherization fundingA weatherization funding application that
				meets the criteria under subparagraph (B) shall be considered a qualifying
				weatherization funding application.
							(D)Initial
				distribution of fundingThe Secretary shall distribute funding
				under this subsection to Indian tribes that submit qualifying weatherization
				funding applications—
								(i)on the basis of
				the relative need for weatherization assistance; and
								(ii)taking into
				account—
									(I)the number of
				dwelling units to be weatherized;
									(II)the climatic
				conditions respecting energy conservation, including a consideration of annual
				degree days;
									(III)the type of
				weatherization work to be done;
									(IV)any data
				provided in the most recent version of the Bureau of Indian Affairs American
				Indian Population and Labor Force Report prepared pursuant to Public Law
				102–477 (106 Stat. 2302), or if not available, any similar publication;
				and
									(V)any other factors
				that the Secretary determines to be necessary, including the cost of heating
				and cooling, in order to carry out this section.
									(E)Competitive
				grantsFor each fiscal year, if any amounts remain available
				after the initial distribution of funding described in subparagraph (D), the
				Secretary shall solicit applications for grants from Indian tribes—
								(i)to carry out
				weatherization projects and weatherization training;
								(ii)to supply
				weatherization equipment; and
								(iii)to develop
				tribal governing capacity to carry out a weatherization program consistent with
				this subsection.
								(F)Remaining
				fundingFor each fiscal year, if any amounts remain available
				after distribution under subparagraphs (D) and (E), the amounts shall remain
				available to fulfill the purpose of this subsection in subsequent fiscal
				years.
							(G)Renewal of
				qualifying weatherization funding applications
								(i)In
				generalTo achieve maximum efficiency in the allocation of
				funding, an Indian tribe that submits a qualifying weatherization funding
				application may request that the weatherization funding application of the
				Indian tribe be renewed in subsequent fiscal years.
								(ii)ContentsA
				request to renew a qualifying weatherization funding application shall contain
				such information as the Secretary determines to be necessary to achieve
				efficiency in the allocation of funding under this subsection.
								(5)Use of
				funds
							(A)In
				generalAn Indian tribe shall use funds provided under paragraph
				(4) to carry out weatherization and energy conservation activities that benefit
				the members of an Indian tribe in Indian areas.
							(B)Eligible
				activitiesThe weatherization and energy conservation activities
				described in subparagraph (A) include—
								(i)the provision of
				existing services under this section;
								(ii)the acquisition
				and installation of energy-efficient windows and doors and heating and cooling
				equipment; or
								(iii)the repair,
				replacement, or insulation of floors, walls, roofs, and ceilings.
								(C)Applicability
				of requirements
								(i)In
				generalNotwithstanding any other provision of law, the use of
				funds under this paragraph by an Indian tribe shall be subject only to—
									(I)the requirements
				of this subsection; and
									(II)implementing
				regulations of the Department of Energy.
									(ii)Other
				requirements of ActIn accordance with the
				government-to-government and trust relationships between the United States and
				Indian tribes, the income, energy audit, grant limitation, and other
				administrative and eligibility requirements of this Act shall not apply to the
				use of funds under this paragraph by an Indian tribe.
								(6)ReportNot
				later than 90 days after the closing date of each applicable project year, each
				Indian tribe that receives funds under this subsection shall submit to the
				Secretary a simple outcome report that describes, for that project year—
							(A)each activity
				carried out by the Indian tribe under this subsection, including the amounts
				used for each such activity;
							(B)the number of
				Indian households benefitted by the activities of the Indian tribe under this
				subsection; and
							(C)the estimated
				savings in energy costs realized in the communities served by the Indian
				tribe.
							(7)Training and
				technical assistanceThe Secretary shall carry out technical
				assistance and training activities relating to weatherization under this
				subsection, including—
							(A)orientation
				sessions for Indian tribes;
							(B)workshops on
				planning, operations, and procedures for Indian tribes to use the funding
				provided under this subsection;
							(C)training relating
				to carrying out weatherization projects; and
							(D)the development
				and dissemination of training and technical assistance materials in printed
				form and over the
				Internet.
							.
			306.Tribal Biomass
			 Demonstration Project Act of 2010The Tribal Forest Protection Act of 2004
			 (Public Law 108–278; 118 Stat. 868) is amended—
				(1)in section 2(a),
			 by striking In this section and inserting In this
			 Act; and
				(2)by adding at the end the following:
					
						3.Tribal biomass
				demonstration project
							(a)In
				generalFor each of fiscal years 2012 through 2016, the Secretary
				shall enter into contracts or other agreements with Indian tribes to carry out
				demonstration projects to promote biomass energy production (including biofuel,
				heat, and electricity generation) on Indian forest land and in nearby
				communities by providing reliable supplies of woody biomass from Federal
				land.
							(b)Demonstration
				projectsIn each fiscal year for which amounts are authorized,
				the Secretary shall enter into contracts or other agreements described in
				subsection (a) to carry out at least 4 new demonstration projects that meet the
				eligibility criteria described in subsection (c).
							(c)Eligibility
				criteriaTo be eligible to enter into a contract or other
				agreement under this subsection, an Indian tribe shall submit to the Secretary
				an application—
								(1)containing such
				information as the Secretary may require; and
								(2)that includes a
				description of—
									(A)the Indian forest
				land or rangeland under the jurisdiction of the Indian tribe; and
									(B)the demonstration
				project proposed to be carried out by the Indian tribe.
									(d)SelectionIn
				evaluating the applications submitted under subsection (c), the Secretary shall
				take into consideration—
								(1)the factors set
				forth in paragraphs (1) and (2) of section 2(e); and
								(2)whether a
				proposed demonstration project would—
									(A)increase the
				availability or reliability of local or regional energy;
									(B)enhance the
				economic development of the Indian tribe;
									(C)improve the
				connection of electric power transmission facilities serving the Indian tribe
				with other electric transmission facilities;
									(D)improve the
				forest health of Federal land or Indian forest land or rangeland; or
									(E)otherwise promote
				the use of woody biomass.
									(e)ImplementationThe
				Secretary shall—
								(1)ensure that the
				criteria described in subsection (c) are publicly available by not later than
				120 days after the date of enactment of this section; and
								(2)to the maximum
				extent practicable, consult with Indian tribes and appropriate intertribal
				organizations likely to be affected in developing the application and otherwise
				carrying out this section.
								(f)ReportNot
				later than September 20, 2015, the Secretary shall submit to Congress a report
				that describes, with respect to the reporting period—
								(1)each individual
				tribal application received under this section; and
								(2)each contract and
				agreement entered into pursuant to this section.
								(g)Incorporation
				of management plansIn carrying out a contract or agreement under
				this section, on receipt of a request from an Indian tribe, the Secretary shall
				incorporate, to the maximum extent practicable, management plans (including
				forest management and integrated resource management plans) in effect on the
				Indian forest land or rangeland of the respective Indian tribe.
							(h)TermA
				contract or agreement entered into under this section—
								(1)shall be for a
				term of not more than 20 years; and
								(2)may be renewed in
				accordance with this section for not more than an additional 10
				years.
								.
				307.Tribal energy
			 resource agreementsSection
			 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(B)—
						(i)in
			 clause (i)—
							(I)by inserting
			 production, after electric; and
							(II)by inserting
			 (including a facility that produces electricity from renewable energy
			 resources) after facility; and
							(ii)in
			 clause (ii), by inserting , at least a portion of which have
			 been after energy resources; and
						(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)a lease or
				business agreement described in paragraph (1) shall not require review by or
				the approval of the Secretary under section 2103 of the Revised Statutes (25
				U.S.C. 81), or any other provision of law, if—
								(A)the lease or
				business agreement—
									(i)was executed in
				accordance with the requirements of a tribal energy resource agreement that was
				approved by the Secretary pursuant to subsection (e) (including the periodic
				review and evaluation of the activities of the Indian tribe under the
				agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection
				(e)(2)); and
									(ii)has a term that
				does not exceed—
										(I)30 years;
				or
										(II)in the case of a
				lease for the production of oil or gas resources, or both, the sum of 10 years
				and the period of time thereafter during which oil or gas is produced in paying
				quantities; or
										(B)(i)the Indian tribe has
				carried out a contract or compact under title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and,
				for a period of not less than 3 years ending on the date on which the Indian
				tribe requests a certification pursuant to subsection (h), the contract or
				compact—
										(I)has been carried out the Indian tribe
				without material audit exceptions (or without any such exceptions that were not
				corrected within the 3-year period); and
										(II)has included programs or activities
				relating to the management of tribal land; and
										(ii)the other party to the lease or
				business agreement is, and continues to be throughout the full term or renewal
				term (if any) of the lease or business agreement, a tribal energy development
				organization that is majority owned and controlled by the Indian
				tribe.
									;
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Rights-of-WayAn
				Indian tribe may grant a right-of-way over tribal land without review or
				approval by the Secretary if—
							(1)the right-of-way
				serves—
								(A)an electric
				production, generation, transmission, or distribution facility (including a
				facility that produces electricity from renewable energy resources) located on
				tribal land;
								(B)a facility
				located on tribal land that extracts, produces, processes, or refines energy
				resources; or
								(C)the purposes, or
				assists in carrying out the purposes, of any lease or business agreement;
				and
								(2)(A)(i)the right-of-way was
				executed in accordance with the requirements of a tribal energy resource
				agreement that was approved by the Secretary pursuant to subsection (e)
				(including the periodic review and evaluation of the activities of the Indian
				tribe under the agreement, to be conducted pursuant to subparagraphs (D) and
				(E) of subsection (e)(2)); and
									(ii)has a term that does not exceed 30
				years; or
									(B)(i)the Indian tribe has
				carried out a contract or compact under title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 458aa et seq.) and,
				for a period of not less than 3 years ending on the date on which the Indian
				tribe requests a certification pursuant to subsection (h), the contract or
				compact—
										(I)has been carried out by the Indian tribe
				without material audit exceptions (or without any such exceptions that were not
				corrected within the 3-year period); and
										(II)has included programs or activities
				relating to the management of tribal land; and
										(ii)the grantee of the right-of-way
				is, and continues to be throughout the full term or renewal term (if any) of
				the right-of-way, a tribal energy development organization that is majority
				owned and controlled by the Indian
				tribe.
									;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)ValidityNo
				lease or business agreement entered into, or right-of-way granted, pursuant to
				this section shall be valid unless the lease, business agreement, or
				right-of-way is authorized by subsection (a) or
				(b).
						; 
				(4)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking (1) On the date and inserting the following:
						
							(1)In
				generalOn the
				date
							;
					(B)in paragraph
			 (2)—
						(i)by
			 striking (2)(A) and all that follows through the end of
			 subparagraph (A) and inserting the following:
							
								(2)Process for
				approval
									(A)(i)The Secretary shall
				approve or disapprove—
											(I)a tribal energy resource agreement
				submitted under paragraph (1) not later than 270 days after the date on which
				the Secretary receives the agreement; or
											(II)a revised tribal energy resource
				agreement submitted under paragraph (4)(B) not later than 60 days after the
				date on which the Secretary receives the revised agreement.
											(ii)A tribal energy resource agreement
				submitted under paragraph (1) or (4)(B) shall take effect beginning on the date
				on which the Secretary approves the agreement.
										(iii)(I)If the Secretary has
				not yet approved or disapproved a tribal energy resource agreement submitted
				under paragraph (1), the tribal energy resource agreement shall take effect
				beginning on the date that is 270 days after the date on which the Secretary
				receives the agreement.
											(II)If the Secretary has not yet approved or
				disapproved a revised tribal energy resource agreement submitted under
				paragraph (4)(B), the revised tribal energy resource agreement shall take
				effect beginning on the date that is 60 days after the date on which the
				Secretary receives the revised agreement.
											(III)A tribal energy resource agreement that
				takes effect pursuant to subclause (I) or (II) shall be considered to have been
				approved by the Secretary for all purposes of this
				section.
											;
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 (B) and all that follows through if— and
			 inserting the following:
								
									(B)The Secretary may
				disapprove a tribal energy resource agreement submitted under paragraph (1) or
				(4)(B) only
				if—
									;
							(II)by striking
			 clause (i) and inserting the following:
								
									(i)the Secretary
				determines that the Indian tribe has not demonstrated that the Indian tribe has
				sufficient capacity to regulate the development of the specific 1 or more
				energy resources that would be subject to the tribal energy resource agreement
				submitted by the Indian
				tribe.
									;
							(III)by
			 redesignating clause (iii) as clause (iv) and indenting appropriately;
							(IV)by striking
			 clause (ii) and inserting the following:
								
									(ii)a provision of
				the tribal energy resource agreement would violate a treaty applicable to the
				Indian tribe;
									(iii)the tribal
				energy resource agreement does not include 1 or more provisions required under
				subparagraph (D); or
									;
				and
							(V)in clause (iv)
			 (as redesignated by subclause (III)), in the matter preceding subclause (I), by
			 striking includes and all that follows through
			 section— and inserting does not include provisions that,
			 with respect to any lease, business agreement, or right-of-way to which the
			 tribal energy resource agreement applies—; and
							(iii)in subparagraph
			 (C)—
							(I)by striking
			 clause (ii) and inserting the following:
								
									(ii)the
				identification of mitigation measures, if any, that the Indian tribe in the
				discretion of the Indian tribe might propose and the incorporation of any such
				measures into the lease, business agreement, or
				right-of-way;
									;
							(II)in clause (iv),
			 by striking and at the end;
							(III)in clause (v),
			 by striking the period at the end and inserting ; and;
			 and
							(IV)by adding at the
			 end the following:
								
									(vi)the
				identification of specific classes or categories of actions, if any, determined
				by the Indian tribe not to have significant environmental
				effects.
									;
							(iv)in
			 subparagraph (D)(ii), by striking subparagraph (B)(iii)(XVI) and
			 inserting subparagraph (B)(iv)(XVI); and
						(v)by
			 adding at the end the following:
							
								(F)(i)The Secretary shall
				make a determination under subparagraph (B)(i) not later than 90 days after the
				date on which the Indian tribe submits to the Secretary the tribal energy
				resource agreement of the Indian tribe pursuant to paragraph (1), unless the
				Secretary and the Indian tribe mutually agree to an extension of the deadline
				for making the determination.
									(ii)Any determination that the Indian
				tribe lacks the requisite capacity shall be treated as a disapproval under
				paragraph (4) and, not later than 10 days after the date of the determination,
				the Secretary shall provide to the Indian tribe—
										(I)a detailed, written explanation of each
				reason for the determination; and
										(II)a description of the steps that the
				Indian tribe should take to demonstrate sufficient capacity.
										(G)Notwithstanding
				any other provision of this section, an Indian tribe shall be considered to
				have demonstrated sufficient capacity under subparagraph (B)(i) to regulate the
				development of the specific 1 or more energy resources of the Indian tribe that
				would be subject to the tribal energy resource agreement submitted by the
				Indian tribe under paragraph (1) if—
									(i)the Secretary
				determines that—
										(I)the Indian tribe
				has carried out a contract or compact under title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) without
				material audit exceptions for a period of not less than 3 years ending on the
				date on which the Indian tribe submits the tribal energy resource agreement of
				the Indian tribe under paragraph (1) (or without any such exceptions that were
				not corrected within the 3-year period); or
										(II)the Indian tribe
				meets the capacity criteria described in the regulations promulgated under
				paragraph (8)(A); or
										(ii)the Secretary
				fails to make the determination within the time allowed under subparagraph (F)
				(including any agreed-to extension under that
				subparagraph).
									;
						(C)in paragraph (3),
			 by striking (3) The Secretary and inserting the
			 following:
						
							(3)Notice and
				comment; Secretarial reviewThe
				Secretary
							;
					(D)in paragraph
			 (4)—
						(i)by
			 striking (4) If the Secretary and inserting the
			 following:
							
								(4)Action in case
				of disapprovalIf the
				Secretary
								;
				and
						(ii)by
			 striking date of disapproval and all that follows through the
			 end of subparagraph (C) and inserting the following: “date of disapproval,
			 provide the Indian tribe with—
							
								(A)a detailed
				written explanation of—
									(i)each reason for
				the disapproval; and
									(ii)the revisions or
				changes to the tribal energy resource agreement necessary to address each
				reason; and
									(B)an opportunity to
				revise and resubmit the tribal energy resource
				agreement.
								;
				
						(E)in paragraph (5),
			 by striking (5) If an Indian tribe and inserting the
			 following:
						
							(5)Provision of
				documentation to SecretaryIf an Indian
				tribe
							; 
					(F)in paragraph
			 (6)—
						(i)by
			 striking (6)(A) In carrying out and inserting the
			 following:
							
								(6)Secretarial
				obligations and effect of section
									(A)In carrying
				out
									;
						(ii)in
			 subparagraph (A), by indenting clauses (i) and (ii) appropriately;
						(iii)in subparagraph
			 (B)—
							(I)by striking
			 (B) Subject to the provisions of and inserting the
			 following:
								
									(B)Subject only
				to
									; and
							(II)by striking
			 the provisions of subparagraph (D) and inserting
			 subparagraphs (C) and (D);
							(iv)in
			 subparagraph (C), in the matter preceding clause (i), by inserting to
			 perform the obligations of the Secretary under this section and before
			 to ensure; and
						(v)in
			 subparagraph (D), by adding at the end the following:
							
								(iii)Nothing in this
				subparagraph absolves, limits, or otherwise affects the liability of the United
				States, if any, for any—
									(I)terms that are
				not negotiated terms; or
									(II)losses that are
				not the result of negotiated terms, including the failure of the Secretary to
				perform an obligation of the Secretary under this
				section.
									;
				and
						(G)in paragraph
			 (7)—
						(i)by
			 striking (7)(A) In this paragraph and inserting the
			 following:
							
								(7)Petitions by
				interested parties
									(A)In this
				paragraph
									;
				and
						(ii)by
			 adding at the end the following:
							
								(G)Notwithstanding
				any other provision of this paragraph, the Secretary shall dismiss any petition
				from an interested party that has agreed to a resolution of the claims with the
				Indian tribe.
								;
				
						(5)by redesignating
			 subsection (g) as subsection (i); and
				(6)by inserting
			 after subsection (f) the following:
					
						(g)Application of
				Indian Self-Determination and Education Assistance Act
							(1)In
				generalAny activities proposed to be carried out by the Indian
				tribe under a tribal energy resource agreement that would otherwise have been
				performed by the Secretary through the Bureau of Indian Affairs or the Office
				of the Special Trustee for American Indians shall, at the request of the Indian
				tribe, be subject to the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
							(2)LimitationThe
				only activities described in paragraph (1) that shall not be subject to the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
				are the specific activities required to be performed by the Secretary under
				this section.
							(h)Certification
							(1)In
				generalNot later than 90 days after the date on which an Indian
				tribe submits a request in accordance with regulations promulgated under
				paragraph (3), the Secretary shall determine whether—
								(A)the Indian tribe
				meets the requirements described in subsections (a)(2)(B)(i) or (b)(2)(B)(i);
				and
								(B)the tribal energy
				development organization is majority owned and controlled by the Indian
				tribe.
								(2)Action by
				SecretaryIf the Secretary determines that the Indian tribe meets
				the requirements described in subsections (a)(2)(B)(i) or (b)(2)(B)(i) and the
				tribal energy development organization is majority owned and controlled by the
				Indian tribe, the Secretary shall, not more than 10 days after making the
				determination—
								(A)issue a
				certification stating that the Indian tribe meets those requirements and that
				the tribal energy development organization is majority owned and controlled by
				the Indian tribe;
								(B)deliver a copy of
				the certification to the Indian tribe; and
								(C)publish the
				certification in the Federal Register.
								(3)RegulationsNot
				later than 1 year after the date of enactment of this paragraph, the Secretary
				shall promulgate regulations to implement subsections (a)(2)(B) and (b)(2)(B)
				and this subsection, including the process to be followed by, and any
				applicable criteria and documentation required for, an Indian tribe to request
				and obtain the
				certification.
							.
				IVAmendments to
			 Indian energy policy laws
			401.Amendments to
			 Indian energy policy laws
				(a)Definition of
			 sequestrationSection 2601(10) of the Energy Policy Act of 1992
			 (25 U.S.C. 3501(10)) is amended by striking reforestation or and
			 inserting agricultural practices, reforestation, or.
				(b)Definition of
			 tribal energy development organizationSection 2601(11) of the
			 Energy Policy Act of 1992 (25 U.S.C. 3501(11)) is amended—
					(1)by striking
			 tribal energy resource development organization and inserting
			 tribal energy development organization; and
					(2)by inserting
			 before the period at the end the following: or to enter into a lease or
			 business agreement with, or acquire a right-of-way from, an Indian tribe
			 pursuant to subsection (a)(2)(B) or (b)(2) of section 2604.
					(c)Indian tribal
			 energy resource developmentSection 2602(a)(2) of the Energy
			 Policy Act of 1992 (25 U.S.C. 3502(a)(2)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(E)establish Indian
				Energy Development Offices, in accordance with paragraph (3); and
							(F)provide grants
				and technical assistance to 1 or more intertribal organizations, as determined
				by the Secretary, to establish and operate a program of assistance to Indian
				tribes and tribal energy development organizations to carry out evaluation,
				planning, design, financing, production, transportation, and transmission
				functions relating to tribal energy resource
				development.
							.
					(d)Provision of
			 assistance
					(1)Indian tribal
			 energy resource regulationSection 2603(c)(2)(B) of the Energy
			 Policy Act of 1992 (25 U.S.C. 3503(c)(2)(B)) is amended by inserting or
			 tribal energy development organization after Indian
			 tribe.
					(2)Federal power
			 marketing administrationsSection 2605 of the Energy Policy Act
			 of 1992 (25 U.S.C. 3505) is amended in subsection (d)(2)(B), by inserting
			 or tribal energy development organization after Indian
			 tribe.
					(e)Energy
			 efficiency in federally assisted housingSection 506(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16001) is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting weatherization, energy efficiency,
			 and after shall promote; and
					(2)in paragraph (1),
			 by striking technologies and inserting design,
			 technologies,.
					(f)Conforming
			 amendments
					(1)Section 2602 of
			 the Energy Policy Act of 1992 (25 U.S.C. 3502) is amended—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (1), by striking tribal energy resource development
			 organizations and inserting tribal energy development
			 organizations; and
							(ii)in
			 paragraph (2), by striking tribal energy resource development
			 organization each place it appears and inserting tribal energy
			 development organization; and
							(B)in subsection
			 (b)(2), by striking tribal energy resource development
			 organization and inserting tribal energy development
			 organization.
						(2)Section
			 2606(c)(3) of the Energy Policy Act of 1992 (25 U.S.C. 3506) is amended by
			 striking energy resource development and inserting energy
			 development.
					
